Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”), entered into on October 26, 2007, by and
between Ionatron, Inc., a Delaware corporation (the “Company”), and Kenneth M.
Wallace (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to continue to employ the Executive as its Chief
Financial Officer upon the terms and subject to the conditions set forth in this
Agreement; and
 
WHEREAS, the Executive is willing to continue such employment upon such terms;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.  EMPLOYMENT AND DUTIES
 
1.1.  Term of Employment. The initial term of Executive’s employment under this
Agreement shall commence on the date hereof and shall continue until terminated
pursuant to Section 5 hereof (such period being herein referred to as the
“Term,” and the period from the date hereof through December 31, 2007, and any
calendar year thereafter ending on December 31 shall be referred to as an
“Employment Year”).
 
1.2.  General.
 
1.2.1.  During the Term, the Executive shall have the title of Chief Financial
Officer of the Company and shall have such duties as may be from time to time
delegated to him by the President and Chief Executive Officer, the Board of
Directors of the Company and the Audit Committee of the Board (the “Board”). The
Executive shall faithfully and diligently discharge his duties hereunder and use
his best efforts to implement the policies established by the Board. The
Executive's responsibilities shall include, among other things, to manage the
corporate finance staff reporting thereto, develop and install an effective
management information system, develop and implement strategies relating to
accounting and reporting, internal controls, external reporting (including SEC
and regulatory reporting and compliance) capital structure and provide other
management services to the Company of the type customarily provided by persons
situated in similar executive and management capacities.
 
The Executive shall devote all of his business time, attention, knowledge and
skills faithfully, diligently and to the best of his ability, in furtherance of
the business and activities of the Company.
 
1.3.  Reimbursement of Expenses. The Company shall pay to the Executive the
reasonable expenses incurred by him in the performance of his duties hereunder,
including, without limitation, those incurred in connection with business
related travel or entertainment, or, if such expenses are paid directly by the
Executive, the Company shall promptly reimburse him for such payments (including
for travel as contemplated by Section 3 hereof), provided that the Executive
properly accounts for such expenses in accordance with the Company's policy.
 

--------------------------------------------------------------------------------


1.4.  Consideration. In consideration for the Executive’s execution of this
Agreement, the Company agrees that the Executive shall become employed by the
Company as set forth in this Agreement, the Executive shall be permitted access
to the Company’s confidential information and shall be eligible to receive
post-Term severance payments (Sections 5.4.2 and 5.4.3) as set forth in this
Agreement (subject to his compliance with Sections 7, 8 and 9 of this
Agreement). The Executive understands, acknowledges and agrees that the
Executive would not receive the consideration specified in this Section 1.4,
except for the Executive’s execution of this Agreement and the fulfillment of
the promises contained herein.
 
2.  COMPENSATION
 
2.1.  Base Salary. During the Term, the Executive shall be entitled to receive a
base salary (“Base Salary”) at a rate of Two Hundred Twenty Five Thousand
Dollars ($225,000) per annum during the Term, which Base Salary shall be payable
in arrears in equal installments not less frequently than on a bi-monthly basis
in accordance with the payroll practices of the Company, with such increases as
may be determined by the Board from time to time.
 
2.2.  Initial Bonus and Incentive Bonus. The Executive shall receive a bonus of
$60,000 which shall be paid within ten (10) business days of the date of this
Agreement. The Executive shall be eligible to receive, for each Employment Year
during the Term, an annual incentive bonus in each calendar year including 2007
of up to an amount equal to 25% of the Base Salary for the Employment Year (the
“Incentive Bonus”) if the Company achieves goals and objectives established by
the Compensation Committee of the Board of Directors for each Employment Year
commencing December 31, 2007. The Incentive Bonus shall be paid in a single lump
sum no later than the earlier of (i) 15 calendar days following the date on
which the Company files with the Securities and Exchange Commission (the “SEC”)
its Annual Report on Form 10-K (or Form 10-KSB) which includes audited financial
statements for such Employment Year audited by an independent registered public
accounting firm and (ii) December 31st of the following calendar year.
 
2.3.  Equity Compensation. In addition to the Base Salary and Incentive Bonuses,
if any, the Executive shall receive, as incentive compensation, 80,000 Shares of
restricted common stock of the Company (the “Shares”), pursuant to and upon the
terms and conditions set forth in the form of Restricted Stock Agreement (the
“RS Agreement”) attached as Exhibit A hereto. The Shares shall vest as to 26,666
of the Shares on January 10, 2008 and an additional 26,667 of the Shares on each
of January 10, 2009 and January 10, 2010, subject to earlier vesting as set
forth in Section 5.4.4, subject to earlier termination in the event of
termination of the Executive’s employment with the Company as provided in the RS
Agreement.
 
2.4.  Additional Compensation. In addition to the Base Salary, the Executive
shall be entitled to receive such other cash bonuses and such other compensation
in the form of stock, stock options or other property or rights as may from time
to time be awarded him by the Board during or in respect of his employment
hereunder.
 
2

--------------------------------------------------------------------------------


3.  PLACE OF PERFORMANCE. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices in Tucson,
Arizona, subject to the mutual agreement of the Executive and the Company to
relocate him to another office of the Company.
 
4.  EMPLOYEE BENEFITS
 
4.1.  Benefit Plans. The Executive shall, during the Term, be included to the
extent eligible thereunder in all employee benefit plans, programs or
arrangements of general application (including, without limitation, any plans,
programs or arrangements providing for retirement benefits, options and other
equity-based incentive compensation, profit sharing, bonuses, disability
benefits, health and life insurance, or vacation and paid holidays) which shall
be established by the Company or any affiliate of the Company, for, or made
available to, their respective senior executives (“Benefits”). During the Term,
the Benefits described in this paragraph 4 may only be reduced as a result of a
general reduction for senior executives.
 
4.2.  Vacation. The Executive shall be entitled to up to five (5) weeks vacation
at full pay for each year during the Term. Such vacation may be taken in the
Executive’s discretion, upon reasonable notice to the Board of Directors and at
such time or times as are not inconsistent with the reasonable business needs of
the Company.
 
5.  TERMINATION OF EMPLOYMENT
 
5.1.  General. The Executive’s employment under this Agreement may be terminated
by either the Company or the Executive without any breach of this Agreement as
follows:
 
5.1.1.  Termination without Cause. The Company may terminate this Agreement
without Cause (as defined in Section 5.1.2 hereof upon thirty (30) days written
notice to the Executive. The Executive may terminate this Agreement for any
reason upon thirty (30) days written notice to the Company for any reason.
 
5.1.2.  Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:
 
(i)  the failure or refusal by the Executive to substantially perform his
obligations under this Agreement (other than any such failure resulting from the
Executive’s incapacity due to physical or mental incapacity, illness or
disease); provided, however, that the Company shall have provided the Executive
with written notice that such actions are occurring and the Executive has been
afforded a reasonable opportunity of at least fifteen (15) days to cure same, or
 
(ii)  the indictment of the Executive for a felony or other crime involving
moral turpitude or dishonesty; or
 
3

--------------------------------------------------------------------------------


(iii)  a breach of Section 7, Section 8 or Section 9 hereof or a breach of any
representation contained in this Agreement by the Executive; or
 
(iv)  a breach of fiduciary duty involving personal profit; or
 
(v)  a material act of dishonesty in connection with his employment with the
Company; or
 
(vi)  the Executive’s possession or use of illicit drugs, a prohibited substance
or alcohol, to such extent that it impairs his ability to perform his duties and
responsibilities or failure to comply with the Company’s Drug Testing Policy (as
defined in Section 9 hereof); or
 
(vii)  the Executive having committed acts or omissions constituting gross
negligence or willful misconduct (including theft, fraud, embezzlement, and
securities law violations) which is injurious to the Company, monetarily, or
otherwise. For purposes of this Section 5.1.2(vii), no act, or failure to act,
on the part of the Executive shall be considered “gross negligence” or “willful”
unless done, “or” omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in the best interest of the Company; or.
 
(viii)  the Executive having committed any violation of, or noncompliance with,
any securities law, rule or regulation or stock exchange or Nasdaq Stock Market
regulation rule relating to or affecting the Company, including without
limitation (A) the Executive’s failure or refusal to honestly provide the chief
financial officer and/or principal financial officer certification required
under the Sarbanes-Oxley Act of 2002, including the rules and regulations
promulgated thereunder (the “Sarbanes-Oxley Act”) or failure to take reasonable
and appropriate steps to determine whether or not any such certificate was
accurate or otherwise in compliance with the requirements of the Sarbanes-Oxley
Act, or (B) the Executive’s failure to establish and administer effective
systems and controls necessary for the Company to timely file reports pursuant
to Section 13 or 15(d) of the Securities Exchange Act of 1934.
 
(ix)  The Executive’s failure to obtain or, once obtained, failure to maintain
all security clearances required by the Company for the operation of its
business.
 
5.2.  Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
 
4

--------------------------------------------------------------------------------


5.3.  Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1.1 above, the
date set forth in the Notice of Termination, and (c) if the Executive’s
employment is terminated pursuant to subsection 5.1.2 above, the date specified
in the Notice of Termination after the expiration of any applicable cure
periods, if any.
 
5.4.  Compensation Upon Termination.
 
5.4.1.  Termination for Cause. If the Executive’s employment shall be terminated
for Cause or by the Executive for any reason, the Company shall pay the
Executive his Base Salary through the Date of Termination, at the rate in effect
at the time Notice of Termination is given, and all expenses and accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Date of Termination and the Company shall
have no further obligation with respect to this Agreement.
 
5.4.2.  Termination without Cause. Subject to the provisions of subsection 5.4.3
hereof, if, prior to the expiration of the Term, the Executive’s employment
hereunder is terminated by the Company without Cause, the Company shall pay to
the Executive all expenses and accrued Benefits arising prior to such
termination which are payable to the Executive pursuant to this Agreement
through the Date of Termination and the Company shall continue to pay the
Executive his Base Salary as then in effect for a period of six (6) months from
the Date of Termination (such period being referred to hereinafter as the
“Severance Period”), payable in monthly installments. In addition, during the
Severance Period, the Executive shall be entitled to continue to participate in
all employee benefit plans that the Company provides (and continues to provide)
generally to its senior executives.
 
5.4.3.  Death During Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5.4 and
payments under the Company’s employee benefit plan(s) shall continue to be made
in accordance with their terms during the remainder of the Severance Period to
the beneficiary designated in writing for such purpose by the Executive or, if
no such beneficiary is specifically designated, to the Executive’s estate.
 
5.4.4.  Termination Following Change in Control. Anything contained herein to
the contrary notwithstanding, in the event the Executive’s employment hereunder
is terminated by the Company within three (3) months following a Change in
Control (as defined below) by the Company without Cause, notwithstanding the
vesting and exercisability schedule in any stock option agreement between the
Company and the Executive, all unvested stock options granted by the Company to
the Executive pursuant to this Agreement or otherwise shall immediately vest and
become exercisable and shall remain exercisable for the full term of the Option
and all other unvested equity awards granted by the Company to the Executive
pursuant to this Agreement or otherwise shall immediately vest.
 
5

--------------------------------------------------------------------------------


6.  INSURABILITY; RIGHT TO INSURE
 
During the continuance of the Executive's employment hereunder, the Company
shall have the right to maintain key man life insurance in its own name covering
the Executive's life in such amount as shall be determined by the Company, for a
term ending on the termination or expiration of this Agreement. The Executive
shall aid in the procuring of such insurance by submitting to the required
medical examinations, if any, and by filling out, executing and delivering such
applications and other instrument in writing as may be reasonably required by an
insurance company or companies to which application or applications for
insurance may be made by or for the Company.
 
7.  CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION; NONDISPARAGEMENT 
 
7.1.  The Company and the Executive acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive shall be in possession of
confidential information relating to the business practices of the Company. The
term “confidential information” shall mean any and all information (oral and
written) relating to the Company or any of its affiliates, or any of their
respective activities, as well as any distributors, vendors, suppliers,
customers or other third party of which the Executive shall possess in
connection with his employment with the Company, other than such information
which (i) can be shown by the Executive to be in the public domain (such
information not being deemed to be in the public domain merely because it is
embraced by more general information which is in the public domain) other than
as the result of breach of the provisions of this paragraph 7 or (ii) the
Executive is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena or other process of law. The Executive shall
not, during the Term and for a period of five (5) years thereafter, except as
may be required in the course of the performance of his duties hereunder,
directly or indirectly, use, communicate, disclose or disseminate to any person,
firm or corporation any confidential information regarding the clients,
customers or business practices of the Company acquired by the Executive,
without the prior written consent of the Company; provided, however, that the
Executive understands that Executive shall be prohibited from misappropriating
any trade secret at any time during or after the Term.
 
7.2.  Upon the termination of the Executive’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Executive, including all copies thereof,
shall be promptly returned to the Company.
 
7.3.  The Executive hereby agrees that he shall not, during the Term and for a
period of two years after the Date of Termination, directly or indirectly,
within any county (or adjacent county) in any State within the United States or
territory outside of the United States in which the Company is engaged in
business during the Term, engage, have an interest in or render any services to
any business (whether as owner, manager, operator, licensor, licensee, lender,
partner, stockholder, joint venturer, employee, consultant, advisor or
otherwise) engaged in developing or marketing products based on laser guided
energy technologies or applied derivative technologies that are competitive with
the business activities conducted by the Company, its subsidiaries (“Competitive
Businesses”), or affiliates during the Term. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from owning stock in a publicly
traded corporation whose activities compete with those of the Company’s,
provided that such stock holdings are not greater than two percent (2%) of such
corporation.
 
6

--------------------------------------------------------------------------------


7.4.  The Executive shall not, during the Term and for a period of two years
after the Date of Termination, directly or indirectly, take any action which
constitutes an interference with or a disruption of any of the Company’s
business activities including, without limitation, the solicitations of the
Company’s customers, distributors or vendors or persons listed on the personnel
lists of the Company.
 
7.5.  For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 7.3 and 7.4 above shall
serve as a prohibition against him from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of his employment), to discontinue or alter his, her or
its relationship with the Company.
 
7.6.  (a)The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company, are related in any
manner to the business (commercial or experimental) of the Company or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall further: (a) promptly disclose such
Inventions to the Company; (b) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (c) sign all papers necessary to carry out the
foregoing; and (d) give testimony in support of his inventorship; and
 
(b) The Executive agrees that he will not assert any rights to any Invention as
having been made or acquired by him prior to the date of this Agreement, except
for Inventions, if any, disclosed to the Company in writing prior to the date
hereof.
 
7.7.  The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive payments hereunder). The Executive
shall, at the request of the Company, executive such assignments, certificates
or other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, or title and interest in or to any such properties.
 
7

--------------------------------------------------------------------------------


7.8.  At no time during or after the Term shall the Executive, directly or
indirectly, disparage the commercial, business, professional or financial, as
the case may be, reputation of the Company or its officers or directors.
 
7.9.  Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
7 or such other relief as may be required specifically to enforce any of the
covenants in this Section 7. The Executive hereby acknowledges and agrees that
the type and periods of restrictions imposed in this Section 7 are fair and
reasonable and are reasonably required for the protection of the Company’s
confidential information and the goodwill associated with the business of the
Company. Further, the Executive acknowledges and agrees that the restrictions
imposed in this Section 7 will not prevent him from obtaining suitable
employment after his employment with the Company ceases or from earning a
livelihood. If for any reason it is held that the restrictions under this
Section 7 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section as will render such restrictions valid and
enforceable.
 
8.  EXECUTIVE’S COOPERATION
 
During the Term and thereafter, the Executive shall cooperate with the Company
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, the Executive being available to the Company upon reasonable notice
for interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments). In the event the
Company requires the Executive’s cooperation in accordance with this section
after the termination of the Term, the Company shall reimburse the Executive for
all of his reasonable costs and expenses incurred, in connection therewith, plus
pay the Executive a reasonable amount per day for his time spent.
 
9.  COMPANY DRUG POLICY
 
The Executive agrees to submit to drug testing under the Company’s drug testing
policy as in effect from time to time (the “Drug Testing Policy”).
 
8

--------------------------------------------------------------------------------


10.  REPRESENTATIONS OF THE EXECUTIVE
 
The Executive represents and warrants to the Company as follows:
 
10.1.  No Conflicting Agreements. The Executive is not bound by or subject to
any non-competition, non-disclosure or other agreement which would prohibit the
Executive from entering into this Agreement or serving as Chief Financial
Officer of the Company or otherwise interfere with the Executive’s performance
of his duties hereunder.
 
10.2.  Security Clearance. The Executive is aware of and understands the types
and nature security clearances required for him to obtain and maintain in order
to serve as Chief Financial Officer of the Company and is not aware of any
reason why such clearance would be denied.
 
10.3.  United States Citizenship. The Executive is a United States citizen.
 
11.  RIGHTS OF INDEMNIFICATION
 
The Company shall indemnify the Executive to the fullest extent permitted by the
General Corporation Law of the State of Delaware, as amended from time to time,
for all amounts (including without limitation, judgments, fines, settlement
payments, expenses and attorney’s fees) incurred or paid by the Executive in
connection with any action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or the acting by
the Executive as a director, officer or employee of the Company, or any other
person or enterprise at the Company’s request. The Company shall have the
Executive named as a covered person under its director and officer liability
insurance policies as may be in effect from time to time.
 
12.  MISCELLANEOUS
 
12.1.  Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:
Ionatron, Inc.
3716 East Columbia - Suite 120
Tucson, AZ 85714
Attn: Chief Executive Officer
     
with a copy to: 
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attn: Robert J. Mittman, Esq.
   
To the Executive:
Kenneth M. Wallace
11701 East Spanish Ridge Place
Tucson, Arizona 85730
   

 
9

--------------------------------------------------------------------------------


 
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
 
12.2.  Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
12.3.  Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. This Agree-ment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
12.4.  Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement may be
amended at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any employment manual, memo or rule of general
applicability of the Company, this Agreement shall control.
 
12.5.  Warranty. The Executive hereby represents and warrants as follows:
(i) that the execution of this Agreement and the discharge of the Executive’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between the Executive and any other party or
parties; and (ii) the Executive’s resume which was provided to the Company by
the Executive and other statements made about the Executive’s employment history
to the Company by the Executive are true, accurate and complete in all material
respects.
 
12.6.  Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.
 
12.7.  Governing Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of Delaware. Any claim or controversy arising out of or in
connection with this Agreement, or the breach thereof, shall be adjudicated
exclusively by the state courts for the State of Arizona, or by a federal court
sitting in Arizona. The parties hereto agree to the personal jurisdiction of
such courts and agree to accept process by regular mail in connection with any
such dispute.
 
12.8.  Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto. A
photocopy or electronic facsimile of this Agreement or of any signature hereon
shall be deemed an original for all purposes.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written,
 

  THE COMPANY:         IONATRON, INC.               By:
/s/ Dana A. Marshall
   

--------------------------------------------------------------------------------

Name: Dana A. Marshall
   
Title: Chief Executive Officer and President
            EXECUTIVE          
/s/ Kenneth M. Wallace
   

--------------------------------------------------------------------------------

Kenneth M. Wallace
     



11

--------------------------------------------------------------------------------

